     Case 1:15-cv-08725-GBD-RWL Document 256-115 Filed 09/13/19 Page 1 of 7


                                                                         Page 1
 1                   PAMELA WILLIAMSON
 2                UNITED STATES DISTRICT COURT
 3          FOR THE SOUTHERN DISTRICT OF NEW YORK
 4                                                   No. 15 Civ. 08725(GBD)
 5   ---------------------------------------x
 6   UMB Bank, N.A., as Trustee,
 7         Plaintiff
 8   vs.
 9   SANOFI,
10         Defendant
11   ---------------------------------------x
12      VIDEOTAPED DEPOSITION OF PAMELA WILLIAMSON
13             Thursday, May 3, 2018 9:04 a.m.
14                    Weil, Gotshal & Manges
15               100 Federal Street, Boston, MA
16

17

18

19   Reported by:
20   Janet Sambataro, RMR, CRR, CLR
21   JOB NO. 141488
22

23

24

25


                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-115 Filed 09/13/19 Page 2 of 7


                                                                             Page 43
 1                   PAMELA WILLIAMSON
 2   itself is executed in a manner that is
 3   "controlled" and well executed and in accordance
 4   with GCP, good clinical practice.
 5         The other is that there is a control arm in
 6   the protocol, a comparator arm.                      The control can
 7   be either a placebo, it can be an active drug,
 8   but it is what you measure or compare against.
 9         Q.     And in the context of a controlled
10   clinical trial, the FDA looks to the sponsor to
11   reduce bias in the trial; correct?
12         A.     Yes.
13         Q.     And when I say, "bias," you understand
14   that bias can come from many different sources?
15         A.     Yes.
16         Q.     One bias, for example, might be in a
17   clinical trial where there is a person rating the
18   outcome of the trial on a subjective basis.                      They
19   may know the patient is being treated with one
20   drug, another drug or a placebo; correct?
21         A.     Say the beginning part of your sentence
22   again.
23         Q.     I'll rephrase the question.
24         When a clinical trial has, as one of its
25   endpoints, a review by a person who makes a

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-115 Filed 09/13/19 Page 3 of 7


                                                                          Page 91
 1                   PAMELA WILLIAMSON




 7         Q.     Thank you.
 8         And you don't just hope that the data shows
 9   support for your indication; correct?                          You
10   actually plan a trial to get the data that you
11   believe will support the FDA agreeing with you on
12   your indication; correct?
13                MR. AMSEL:         Objection to the form.
14         A.     Well, you hope and you do your best to
15   plan.
16         Q.     But planning also includes developing a
17   protocol for the trial, which has endpoints and
18   statistical analyses that within the nature of
19   the regulatory approval process will support an
20   approval for that proposed indication; correct?
21                MR. AMSEL:         Objection to form.
22         A.     To the extent that it's possible to do
23   so, yes.
24         Q.     And your experience is that the
25   individuals at Genzyme are competent

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-115 Filed 09/13/19 Page 4 of 7


                                                                                    Page 159
 1                   PAMELA WILLIAMSON
 2   effects or identifying patients who may have
 3   enhanced efficiency -- efficacy, sorry, when the
 4   drug is given to them; correct?
 5         A.     If that -- if that potential exists,
 6   sure.    It's part of the course of drug
 7   development and learning about your drug.
 8         Q.     Right.       Because if you've got a
 9   diagnostic, then say well, then this patient
10   benefits from it.           That's a good thing to develop
11   because it means you can identify the patients
12   who will benefit from the drug?
13         A.     If it's possible.                   Yes.
14         Q.     I'll give you an example.                           If you have
15   a diagnostic test for Huntington's --
16         A.     Mm-hmm.
17         Q.     -- you know who to give the Huntington
18   drug to --
19         A.     Mm-hmm.
20         Q.     -- correct?
21         A.     Yes.
22         Q.     Okay.      Do you have recollections of
23   discussions at Genzyme about allocation of
24   resources to biomarkers to help identify ways in
25   which alemtuzumab could be either safer or more

                          TSG Reporting - Worldwide    877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-115 Filed 09/13/19 Page 5 of 7


                                                                                 Page 160
 1                   PAMELA WILLIAMSON
 2   effective in patient populations?
 3         A.     No.
 4         Q.     Would it surprise you if that work was
 5   done?
 6         A.     No.
 7         Q.     Because that is part of what a
 8   responsible pharmaceutical company does; correct?
 9         A.     If they can.
10         Q.     Absolutely.
11                MR. AMSEL:         Why don't we -- we've been
12   going about an hour and a half or so.                           Why don't
13   we take a -- take a break now.
14                MR. WEISS:         Again, if you wish to take
15   a break, that's entirely in your purview.
16                MR. AMSEL:         Okay.
17                THE VIDEOGRAPHER:                  This is the end of
18   Tape No. 2.      Off the record, 12:08 p.m.
19                 (Lunch recess was taken.)
20                THE VIDEOGRAPHER:                  This is the
21   beginning of Tape No. 3.                On the record,
22   12:49 p.m.
23   BY MR. WEISS:
24         Q.     So, Ms. Williamson, I show you what has
25   been previously marked as Exhibits 120, 121 and

                         TSG Reporting - Worldwide    877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-115 Filed 09/13/19 Page 6 of 7


                                                                               Page 271
 1                   PAMELA WILLIAMSON




 7          Q.    So we are definitely in sync.                     I was
 8   going to ask you about that next.
 9          What is life cycle management?
10          A.    I'm sorry.         I was giving you an
11   opportunity to find whatever you were looking
12   for.
13          Q.    No.    I can actually multitask.                   It's a
14   bad habit.
15          A.    A life cycle management, in very
16   general terms, is taking a look at a program or
17   product or portfolio of products and taking a
18   look at what you may be doing next, what -- how
19   do you continue to learn about your product?                        How
20   do you continue to expand the potential use of
21   your product?       How do you continue to educate on
22   your product?       It's about looking at your product
23   or program through the life of its existence.
24          Q.    And life cycle management, or LCM, is a
25   natural part of what pharmaceutical companies do;

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-115 Filed 09/13/19 Page 7 of 7


                                                                       Page 272
 1                   PAMELA WILLIAMSON
 2   correct?
 3         A.     I assume most companies do.
 4         Q.     Well, based on your experience in the
 5   industry?
 6         A.     Yes.    Yes.
 7         Q.     Sorry.      You walked over me.
 8         Based on your experience in the industry,
 9   prudent pharmaceutical companies analyze, and, if
10   appropriate, engage in life cycle management?
11         A.     Yes.
12                MR. AMSEL:         Objection to the form.
13         Q.     And life cycle management can include
14   reformulation; correct?
15         A.     It can include many things.
16         Q.     But punch them out.
17         A.     That could be one.
18         Q.     It will be quicker.                 It can include
19   reformulation?
20         A.     It can include reformulation.
21         Q.     For example, something Elan did a lot,
22   going from an IR to an ER to an SR.
23         A.     New formulations, different routes of
24   administration, faster activity, any number of
25   things depending upon what the product is.

                         TSG Reporting - Worldwide   877-702-9580
